          Case 1:19-cv-00021-VSB Document 91 Filed 08/02/19 Page 1 of 1




                                                                              Orrick, Herrington & Sutcliffe LLP
                                                                              51 West 52nd Street
                                                                              New York, NY 10019-6142
                                                                              +1 212 506 5000
                                                                              orrick.com



August 2, 2019                                                                Elyse D. Echtman


BY EMAIL AND ECF                                                              E eechtman@orrick.com
                                                                              D +1 212 506 3753
                                                                              F +1 212 506 5151

Hon. Vernon S. Broderick
United States District Court
United States Courthouse
40 Foley Square
New York, NY 10007

Re:     DISH Network L.L.C., et al. v. Asia TV USA Ltd., et al., Case No. 19-cv-00021

Dear Judge Broderick:

       We represent Plaintiffs DISH Network L.L.C. and Sling TV L.L.C. (“Plaintiffs”) in the
above-entitled action. Plaintiffs are filing a First Amended Complaint, as of right, pursuant to
Fed. R. Civ. P. 15(a)(1).

       Portions of the First Amended Complaint include references to highly confidential,
commercially sensitive information that is either identical to, or of the same kind as, the
information that this Court has previously permitted Plaintiffs to file under seal and/or redact
pursuant to its sealing order dated January 2, 2019.

        In accordance with Rule 5B of the Court’s Individual Rules and Practices, Plaintiffs
attach hereto as Exhibit A the First Amended Complaint that they seek to file in redacted form,
with yellow highlighting on the text that Plaintiffs request leave to redact.


                                                      Respectfully submitted,

                                                      /s/ Elyse D. Echtman

                                                      Elyse D. Echtman

Attachments (by email only)
Copy (by email, with attachments) to: All counsel of record
